Citation Nr: 1202971	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  06-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with associated alcohol abuse.  

2.  Entitlement to service connection for a sleep disorder (claimed as chronic sleep apnea), to include as secondary to service-connected PTSD.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD.  

4.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected PTSD.  

5.  Entitlement to service connection for a respiratory disorder (claimed as asthma), to include as secondary to service-connected PTSD.  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to a total evaluation due to unemployability based on service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2004 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's claims of entitlement to service connection for PTSD, IBS, GERD, asthma, chronic sleep apnea and bilateral hearing loss.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review.  

In an April 2006 Decision Review Officer (DRO) decision, the RO established service connection for PTSD; a 30 percent evaluation was assigned, effective December 4, 2003.  Later that month, the Veteran expressed disagreement with the assigned evaluation and initiated the present appeal.  

In a June 2006 DRO decision, the RO established service connection for tinnitus; a 10 percent evaluation was assigned, effective December 4, 2003.  The Veteran has not expressed disagreement with the assigned evaluation or the effective date of the award.  As such, that issue is not on appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Further, in the June 2006 DRO decision, the RO established that the Veteran's alcohol abuse was associated with his service-connected PTSD.  Accordingly, the Veteran's claim for an increased evaluation for PTSD has been recharacterized as stated on the title page.  

In a June 2006 statement, the Veteran alleged that Clear and Unmistakable Error (CUE) had been committed by the RO in an October 1999 rating decision which denied service connection for PTSD.  See a June 2006 statement from the Veteran.  This claim was denied by the RO in a July 2006 rating decision.  Neither the Veteran nor his private attorney expressed disagreement with this decision in a timely fashion.  Accordingly, that issue is not currently on appeal.  See Archbold, supra.  

Characterization of issues on appeal

Initially, the Veteran claimed entitlement to service connection for chronic sleep apnea and asthma.  See a December 2003 statement from the Veteran.  The evidence of record fails to reflect that the Veteran has been diagnosed with chronic sleep apnea.  Indeed, such a diagnosis has been specifically ruled out and the Veteran has been diagnosed with insomnia.  See a VA outpatient treatment record dated in December 2003 and the May 2006 VA examination report.  Moreover, in addition to asthma, the Veteran has been diagnosed with emphysema and interstitial fibrosis.  See a VA outpatient treatment record dated in March 2010.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons and the varying diagnoses recounted above the Board has recharacterized these issues as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  

Also, the Veteran asserted that his breathing disorder was secondary to his service-connected PTSD.  However, the Veteran also stated that his asthma could be related to exposure to flying dust particles during his service.  See the Veteran's December 2003 claim.  In the September 2004 rating decision, the RO only discussed the Veteran's claim under the theory of secondary service connection.  However, in a September 2005 rating decision, the RO denied the Veteran's service connection claim for asthma under the theory of direct service connection.  While it does not appear that the Veteran or his private attorney expressed disagreement with the September 2005 rating decision, the Board concludes that the Veteran's claim for a breathing disorder must be considered under every available theory of entitlement.  Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  As such, the Board will consider the Veteran's claim under the theories of direct and secondary service connection.  

The issues of entitlement to service connection for a sleep disorder, GERD, IBS and a respiratory disorder, all to include as secondary to service-connected PTSD, entitlement to service connection for bilateral hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Prior to February 14, 2009, the Veteran's service-connected PTSD is manifested by mild-to-moderate impairment, to include hypervigilence, exaggerated startle response, avoidance, memory impairment and sleep impairment.  

2.  From February 14, 2009, the Veteran's service-connected PTSD is manifested by moderate impairment, to include difficulty with personal relationships, sleep disturbance, nightmares, isolation, auditory hallucinations, irritability hypervigilence and impaired concentration and memory.  

3.  The Veteran's sleep disorder is causally-related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Prior to February 14, 2009, the criteria for an initial evaluation in excess of 30 percent for service-connected PTSD are not met.  

2.  From February 14, 2009, the criteria for an initial evaluation of 50 percent, but no more, for service-connected PTSD are met.  

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran's sleep disorder is proximately due to or the result of his service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

As will be discussed below, the Board is establishing service connection for a sleep disorder.  Accordingly any deficiency concerning VA's duty to notify and assist with regard to this claim is rendered moot.  In reviewing the Veteran's PTSD claim, the Board observes that the Veteran is challenging an initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

The Board observes that the RO issued a VCAA letter to the Veteran in March 2004, which informed him of what actions he needed to undertake to substantiate a service connection claim, the need to submit any evidence in his possession that pertained to the claim and how the VA would assist him in developing his service connection claim.  The March 2004 letter was issued prior to the September 2004 rating decision.  The Board finds that, under the facts of this case, that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claim prior to the initial decision.  

Further, the Veteran was notified of how VA determines disability ratings and effective dates as per the Court's decision in Dingess.  While this notice was not provided prior to the initial adjudication of the Veteran's claim in September 2004, the Board observes that the Court's decision in Dingess was not promulgated until 2006.  Accordingly, notification of such prior to the initial adjudication of the Veteran's claim in September 2004 was a factual impossibility.  However, the Veteran was issued appropriate Dingess notice in a March 2006 letter from the RO.  Following the March 2006 letter, the RO readjudicated the Veteran's claim in a June 2006 Statement of the Case (SOC) and two subsequent Supplemental Statements of the Case (SSOC's) in September 2009 and March 2011.  Thus, VA cured any defect in the notice before the case was transferred to the Board on appeal, and no prejudice to the Veteran will result in proceeding with the issuance of a final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to Veteran prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying Veteran of such readjudication in the statement of the case).  

In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  Moreover, the Veteran has been provided with several opportunities to submit evidence and argument in support of his claim.  Therefore, the Board finds that any defect with respect to the content of the VCAA notice requirements for his claim is harmless error in this case.  Thus, Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records and VA medical examination reports are of record, as well as submitted written statements in support of the Veteran's claim, and were reviewed by the RO and the Board in connection with the Veteran's claim.  Additionally, the RO has obtained the a favorable decision from the Social Security Administration (SSA) as well as the treatment records on which this decision was based.  There has been no indication that there exists any evidence which is not currently of record.  

VA examinations with respect to the issue on appeal were afforded to the Veteran in March 2005, June 2006, February 2009 and March 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims files and all pertinent evidence of record, and provide complete rationales for the opinions stated and fully address the rating criteria that are relevant to rating the Veteran's service-connected spine disability.  See Barr, supra; see also 38 C.F.R. § 4.2 (2011).  

Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met.




Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Veteran was afforded a VA examination in March 2005 to assess the nature and etiology of his PTSD as well as the severity of any symptomatology which may be present.  During the examination, the Veteran denied experiencing flashbacks, loss of interest, emotional numbing and an inability to complete daily tasks without assistance.  It was noted that the Veteran had been married and divorced twice, was in a current relationship with a girlfriend and had two daughters from his two prior marriages.  The Veteran reported mild symptomatology, to include intrusive recollections, nightmares, sleep disturbance, avoidance, memory impairment, difficulty being in crowds, social and occupational constriction, depression, difficulty concentrating and decreased motivation.  The Veteran also reported past suicidal ideation, but explained that he currently had no such thoughts.  

Upon interview and examination, the March 2005 VA examiner reported that the Veteran's appearance and clothing was "clean."  The Veteran exhibited socially appropriate behavior without any instances of bizarre behavior.  The Veteran's eye contact was appropriate, and his attitude was cooperative and not defensive.  The VA examiner reported that the information presented by the Veteran was appropriate and his remote and recent memory were grossly intact.  The Veteran's speech was not pressured and he exhibited no delusions, grandiosity, hallucinations or paranoia.  He was oriented to time place and person and his mood and affect were appropriate.  The VA examiner noted that the Veteran demonstrated some vegetative signs of major depression.  

The Veteran was diagnosed with PTSD, depression, not otherwise specified, and alcohol abuse.  The Board acknowledges that it is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In the present case, the March 2005 VA examiner assigned a GAF score of 62 and explained that such was due solely to the Veteran's PTSD symptomatology.  See the March 2005 VA examination report.  The remainder of the evidence of record fails to differentiate between the symptomatology associated with the Veteran's service-connected PTSD as opposed to that attributable to any other nonservice-connected psychiatric disability.  Accordingly, all other demonstrated symptomatology will be attributed to the Veteran's service-connected PTSD.  

The Veteran was afforded another VA examination in June 2006 to determine the severity and manifestations of his service-connected PTSD.  The June 2006 VA examination report reflects that the Veteran denied any instances of suicidal ideation, homicidal ideation, assaultiveness, obsessive and ritualistic behavior, inappropriate behavior, difficulties performing daily activities or maintaining minimal hygiene and episodes of violence.  The Veteran reported experiencing intrusive recollections, nightmares, sleep disturbance, difficulty concentrating, irritability, outbursts of anger, hypervigilence and exaggerated startle response.  

After an interview and examination of the Veteran, the VA examiner reported that the Veteran demonstrated a restricted range of affect and a sense of foreshortened future.  His appearance was described as clean and neatly groomed.  The VA examiner stated that the Veteran's speech was unremarkable and spontaneous and his attitude was cooperative, friendly, relaxed and attentive.  The Veteran's attention was intact and he was oriented to time place and person, although his mood was anxious.  His thought processed and content were unremarkable and logical and insight and judgment were good.  The VA examiner noted that the Veteran experienced moderate sleep impairment and good impulse control.  The June 2006 VA examination concluded that the Veteran demonstrated mild-to-moderate PTSD symptomatology and assigned a GAF score of 62.  See the June 2006 VA examination report.  

The Veteran was next afforded a VA examination in connection with his PTSD claim in February 2009, the report of which reflects that the Veteran denied any hospitalizations, delusions, inappropriate behavior, obsessive or ritualistic behavior, panic attacks and suicidal or homicidal ideation associated with his service-connected PTSD.  The Veteran reported that his service-connected PTSD manifested in non-persistent auditory hallucinations, sleep disturbances, nightmares, avoidance and a history of "beating people up who were disrespectful."  

Upon interview and examination, the Veteran refuse to discuss whether he had previous suicide attempts.  He reported increasing isolation and his clothing was described as disheveled.  The Veteran's speech was spontaneous, his attitude was cooperative and his affect was appropriate.  The VA examiner noted that the Veteran demonstrated a depressed mood, unremarkable thought processes and content and fair impulse control.  The Veteran was able to maintain minimal hygiene and it was noted that his memory was moderately impaired.  

The VA examiner specifically noted that the Veteran's PTSD symptomatology had worsened since his last VA examination, especially concerning difficulties with interpersonal relationships and concentration.  The February 2009 VA examination assigned a GAF score of 55.  

In April 2009, the Veteran applied for SSA benefits.  A June 2009 clinical evaluation report reflects that the Veteran was "moderately limited" by his service-connected PTSD, and he experienced difficulty with memory impairment and interactions with others.  See a June 2009 clinical evaluation report.  

The Veteran was most recently afforded a March 2011 VA examination to assess the severity and manifestations of his service-connected PTSD.  The March 2011 VA examination report reflects that the Veteran specifically denied outpatient treatment or hospitalizations for his service-connected PTSD as well as passed suicide attempts, history of violence and assaultiveness, hallucinations, obsessive or ritualistic behavior, suicidal and homicidal ideation or past episodes of violence.  The Veteran reported experiencing increasing sleep difficulties, nightmares and isolation.  

Upon interview and examination, the VA examiner observed that the Veteran was neatly groomed and casually dressed.  His speech was unremarkable, as was his thought processes and content.  Although the Veteran's affect was restricted, his attitude was cooperative, friendly and attentive.  The Veteran's mood was tired and alone, yet he was oriented to time, place and person.  The VA examiner determined that the Veteran's insight, impulse control and judgment were good, his recent and remote memory was normal and he was able to maintain minimal hygiene.  While the VA examiner noted that the Veteran recently became unemployed, it was specifically states that such was not secondary to his service-connected PTSD.  The VA examiner assigned a GAF score of 55 for his service-connected PTSD.  

The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The lay statements, to the extent that they describe incidents that they experienced themselves through their senses are also considered competent evidence.  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  

In weighing the evidence, the Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent prior to the February 2009 VA examination.  Specifically, prior to the February 2009 VA examination, the Veteran suffered from depressed mood, anxiety, sleep impairment, and exaggerated startle response which were described and mild-to-moderate in severity.  Indeed, the Veteran's assigned GAF scores from the March 2005 and June 2006 VA examination are indicative of mild-to-moderate symptomatology.  

However, it appears that the Veteran's PTSD symptomatology increased in severity, and the first evidence of this increase is contained in the February 2009 VA examination report which reflects moderate symptomatology.  Moreover, the GAF scores assigned by the February 2009 and March 2011 VA examiners are indicative of moderate impairment.  As noted above, the February 2009 VA examiner specifically noted that the Veteran's PTSD symptomatology had worsened since his last VA examination, specifically citing to increased difficulty with interpersonal relationships and concentration.  See the February 2009 VA examination report.  The Board concludes that the symptomatology associated with the Veteran's service-connected PTSD more closely approximates the criteria for a 50 percent evaluation, but no more, at all times after the February 2009 VA examination.  See Fenderson and Hart, both supra.  

The Board has considered whether the Veteran's service-connected PTSD approximates the criteria for an even higher evaluation.  However, the evidence of record, recounted above, fails to reflect symptomatology which approximates the criteria for a 70 or 100 percent evaluation.  In sum, the evidence of record fails to reflect that the Veteran's service-connected PTSD manifests in severe or total suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships), gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's PTSD is adequate.  The Veteran disagrees with the rating.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.

Secondary Service Connection

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

As noted above, the Veteran originally filed a claim of entitlement to service connection for chronic sleep apnea.  See the Veteran's December 2003 claim.  However, the record fails to reflect that he has been diagnosed with chronic sleep apnea, and, in fact, such a diagnosis has specifically been ruled out.  See the May 2006 VA examination report.  However, the record reflects that the Veteran has been diagnosed with insomnia on several occasions.  See VA outpatient treatment records dated in October 2000 and December 2003 as well as the May 2006 and February 2009 VA examination reports.  Accordingly, element (1) has been demonstrated.  

Also, the RO established service connection for PTSD in the April 2006 rating decision, effective from December 4, 2004.  As such, element (2) has been demonstrated.  

Concerning element (3), evidence of whether the Veteran's insomnia is caused or aggravated by his service-connected PTSD, the Board observes that the nexus evidence of record is favorable to the Veteran's claim.  In this regard, the May 2006 VA examination report reflects that, after a review of the Veteran's VA claims file and an interview with and examination of the Veteran, the VA examiner stated "[The Veteran] appears to have insomnia and he has difficulty falling asleep due to mental health issues."  See the May 2006 VA examination report.  While the record notes that the Veteran experiences sleep difficulty due to his service-connected PTSD, there is no other opinion of record a potential relationship between the Veteran's insomnia and his service-connected PTSD.  

The Board notes that there is no medical evidence in contrast with the May 2006 VA examiner's opinion.  The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  Accordingly, the Board concludes that service connection for insomnia is warranted.


ORDER

An initial evaluation in excess of 30 percent for service-connected PTSD is not warranted prior to February 14, 2009.  

From February 14, 2009, a 50 percent evaluation, but no more, for service-connected PTSD is granted, subject to the provisions governing the award of monetary benefits.  

Service connection for a sleep disorder is granted.


REMAND

Reasons for Remand:  To afford the Veteran VA examinations, to obtain a clarifying VA opinion, to adjudicate an intertwined issue, to obtain updated VA treatment records and to obtain updated VA outpatient treatment records.  

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the Veteran a medical examination, obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim, and obtaining outstanding medical records which may have bearing in the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

As noted in the Introduction, the Board has expanded the Veteran's breathing disorder claim, to include the theories of direct and secondary service connection.  Indeed, the Veteran has specifically asserted his claim under both theories of entitlement.  By contrast, during the pendency of the present appeal, the Veteran and his private attorney has asserted his claims of entitlement to service connection for GERD and IBS under the theory of secondary service connection.  However, in Schroeder the Court held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  As such, the matter of direct service connection must also be considered.  See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  

The Veteran's IBS, GERD and breathing disorder claims have been expanded to include the theory of direct service connection, as noted immediately above.  While the Veteran was afforded a VA examination in connection with these claims, the nexus opinions of record only address the theory of secondary service connection.  Accordingly, the Veteran should be provided another VA examination to obtain a nexus opinion concerning whether his IBS, GERD and/or breathing disorder are causally-related to his service.  

Bilateral Hearing Loss 

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the present case, the Veteran has contended that his current bilateral hearing loss was caused by his noise exposure during his active service.  See statements from the Veteran and his private attorney dated in December 2003, October 2004 and July 2006.  

The record reflects that the Veteran has been diagnosed with bilateral hearing loss for VA purposes as per 38 C.F.R. § 3.385.  See the May 2006 VA examination report.  Further, the Veteran has contended that he experienced exposure to excessive noise during his service, and he is competent to assert so.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Indeed, the RO conceded such in-service noise exposure during the pendency of this appeal.  Accordingly, elements (1) and (2) of service connection have been demonstrated.  

Concerning evidence of a nexus between the Veteran's current bilateral hearing loss and his in-service noise exposure, the May 2006 VA examiner asserted that no such relationship exists.  The VA examiner based this opinion on the absence of any instances of complaints for or treatment of decreased hearing acuity during his service and the fact that the Veteran's hearing was normal on separation from active duty.  See the June 2005 VA examination report.  

The Board concludes that this opinion is inadequate because the May 2006 VA opinion is in contrast with the Court's holding in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) which holds that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Additionally, the Board notes that, during the pendency of the appeal, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  Since the VA examination took place before March 2010, the VA examiner was without the benefit of Training Letter 10-02.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of above the Board concludes that the Veteran must be afforded another VA examination to determine whether the current bilateral hearing loss is the result of his in-service exposure to excessive noise.  

Moreover, the Board observes that the Veteran's private attorney has asserted that the Veteran's bilateral hearing loss has worsened since the May 2006 VA examination.  See a statement from the Veteran's private attorney dated in July 2010.  Moreover, the Veteran's VA outpatient treatment records reflect that he suffers from inner ear disease, which may also be causing his current bilateral hearing loss.  See a December 2009 VA outpatient treatment record.  Accordingly, the Veteran's VA examination should also address the anatomy of the Veteran's ears and an opinion should be offered concerning whether the Veteran's bilateral hearing loss is causally-related to any ear disease which may be present.  

Further, as the Veteran's TDIU claim is partly reliant upon his service-connected disabilities and the evaluations assigned for such, the Board observes that the Veteran's TDIU claim is inextricably intertwined with the RO's assigned evaluation for the Veteran's sleep disorder and the claims remanded by the Board.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Essentially, the RO's decisions regarding those issues may affect the outcome and procedural posture of the Veteran's TDIU claim.  Accordingly, the RO is reminded that an evaluation for the Veteran's sleep disorder claim must be assigned and the claims remanded herein must be readjudicated prior to the development of the Veteran's TDIU claim.

The Board observes that the most recent VA outpatient treatment records associated with the Veteran's VA claims file are those from the VA facility in Omaha, Nebraska, dated in February 2011.  Since these matters are being remanded for other matters, the Board concludes that the RO should contact the Veteran and request that he identify any instance of VA treatment subsequent to February 2011.  Any identified records should be obtain and associated with the Veteran's VA claims file.  Even if no response is received from the Veteran, the RO must at least request outpatient treatment records from the VA facility in Omaha, Nebraska, dated from February 2011 to the present.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2011); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and request that he identify all VA and non-VA health care providers from whom he has received treatment. 

2.  The Veteran should complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

3.  The RO must obtain and associate with the claims file all identified outstanding records of VA treatment.  Specifically, the RO must obtain any VA treatment records from the VA facility in Omaha, Nebraska, dated from February 2011 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. 

4.  It is requested that the RO print out the documents contained on the compact disc received from SSA and associate these documents with the Veteran's VA claims file.  

5.  The RO must schedule the Veteran for a VA examination to determine the nature and etiology of any GERD, IBS and/or respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should identify all current GERD, IBS and/or respiratory disorder(s).  For each condition identified, the examiner should state whether it is at least as likely as not that the disorder that is related to the Veteran's active. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The RO must afford the Veteran a VA audiological and ear disease examination and obtain an opinion concerning the etiology of the Veteran's diagnosed bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure during his active service.  The Veteran's service records bolster this assertion, and it should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is etiologically-related to his active service, to include his reports of exposure to excessive noise.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  

Also, the VA examiner must identify any ear disease which may be present.  For each identified ear disease, the VA examiner should provide an opinion as to whether the Veteran's bilateral hearing loss is causally-related to such.  

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.  

7.  Thereafter, the RO must review the VA examinations and opinions.  If such are deficient in any way, the RO should take appropriate steps to ensure compliance with the Board's remand instructions.  

8.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence, to include the Veteran's TDIU claim.  If any benefit sought is not granted to the fullest extent, the Veteran and his private attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


